DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 4/21/2021.
Claims 1-2 and 8-9 have been amended and are hereby entered.
This action is made FINAL.
International Priority
	Applicant’s ADS properly claims international priority to JP 2017-245774, filed on 12/22/2017.  This application fully supports the claims as presently filed; as such, all claims are granted an effective filing date of 12/22/2017.
Response to Applicant’s Arguments
Objections
The previous objection to the specification is obviated by the present amendments thereto; therefore, it is withdrawn.
The previous objections to the drawings is partially obviated by the present amendments to the drawings and specification.  Those objections which are addressed are withdrawn and those not addressed are maintained.  
	The previous objection to Claim 1 is obviated by the present amendments thereto; therefore, it is withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first argues that present amendments (particularly concerned with specifying the recited steps being performed by a processor) are sufficient to remove the “generating…” and “executing…” steps from designation as either “mental processes” or “certain methods of organizing human activity.”  Applicant provides so supporting reasoning or explanation for this conclusion.  While Examiner agrees that the present amendments remove the “generating…” limitation from designation as “certain methods of organizing human activity,” Examiner disagrees that the present amendments remove the “executing…” limitation from designation as a certain method of human activity or remove either above-cited limitation from designation as a mental process.
Regarding categorization of the “executing…” step as a certain method of organizing human activity, this limitation falls within the “following rules or instructions” subcategory.  Further, Examiner notes that “the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping.  Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings” (see MPEP 2106.04(a)(2)(II)).  
Regarding categorization of the “generating…” and “executing…” steps as mental processes, Examiner presumes Applicant’s reasoning is that a step particularly claimed as being performed by computer structure (such as the processor of the presently drafted claims) by definition cannot be performed in the human mind.  If this was indeed Applicant’s reasoning 
Applicant next argues that functionality described in Paragraph 0035 of the specification provides a practical advantage “providing significantly more than an abstract idea of a method of organizing human activity or mental process.  For example, the claim identifies a method provided specific technical improvement for managing access rights to resources.”  As will be discussed below in relation to the 103 rejections, the purported distinctions described in Paragraph 0035 are not embodied in the claims as presently drafted.  As such, this argument is irrelevant.  Further, even if this functionality was embodied in the claims, Examiner fails to see how the resulting method would provide a technical improvement for managing access rights to resources.  Managing access rights to resources is an abstract concept rather than a technical one, having no inherent connection to technical features such as the recited processor.  In order to qualify as an improvement to computer functionality or other technology (and therefore be eligible under 101 as per MPEP 2106.05(a)), the invention set forth must provide a technical solution to a technical process.  The steps of generating a ticket indicating a use right of a resource, then executing the command indicated by said ticket upon receipt of said ticket are manual activities, and courts have long held that mere automation of manual activities is 
Claim Rejections – 35 USC § 102
	Applicant’s arguments regarding the 102 analysis have been considered and are unpersuasive.
Applicant argues that independent Claims 1, 8, and 9 provide a distinction over the previously cited Vongsouvanh reference, asserting that the “token” of Vongsouvanh is not equivalent to the “ticket” of the present invention.  Specifically, Applicant asserts that the “ticket” of the present invention is more flexible than the “token” of Vongsouvanh as per Paragraphs 0007 and 0035 of the present application’s specification.  However, the purported additional flexibilities of these paragraphs and functionalities Applicant’s further assertions (e.g., “The resource managing entity can freely determine or change the substance of the use right by simply changing the content of the ticket, namely the command”) are nowhere to be found in the claims themselves.  The cited portions of Vongsouvanh continue to read on the claim limitations as drafted.  That an embodiment including features described in Applicant’s argument are not explicitly excluded from the scope of Applicant’s claims does not mean that they are embodied by said claims.  For example, Applicant argues that, for the above cited reasons, “the resource management can be much more flexible” (Examiner’s emphasis).  This does not mean that the claimed system MUST be more flexible (ie: than the token system of Vongsouvanh).  If Applicant wishes to distinguish the present invention from the prior art, distinctions must be actually claimed such that they are embodied in the claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  “S164” (see Fig. 16).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 8, and 9, the limitation of executing, when receiving the ticket from a second apparatus that acquired the ticket via the first apparatus, the command indicated by the command information included in the ticket, as drafted, is a process that, under its 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a memory configured to store available resource information indicating a resource available to a user; a processor coupled to the memory and configured to perform a process; a non-transitory computer-readable storage medium having stored an information processing program to cause a computer to perform a process; and transmitting the ticket to the first apparatus.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) or generally linking the 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of the judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-7, describing various additional limitations to the machine of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  In particular, Claim 2 specifies that the command indicated in the command information must be to acquire personal data from memory (merely narrowing the field of use), as well as claiming the storage and transmission of said personal information (merely providing insignificant extra-solution activity), which do not integrate the recited judicial exception into a practical application.  Regarding the above-mentioned insignificant extra-solution activity, these activities are well-understood, routine, and conventional as they embody mere data gathering (see MPEP 2106.05(g)) and receiving/transmitting data over a network (see MPEP 2106.05(d)) respectively.  Claim 3 specifies particular embodiments of the previously claimed resources and command 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub 20140223516 (Vongsouvanh et al) (hereafter, “Vongsouvanh”).  
	Regarding Claims 1, 8, and 9, Vongsouvanh discloses the following limitations:
a memory configured to store available resource information indicating a resource available to a user (¶ 0033; Fig. 2A; digital information comprising a resource is hosted by the resource service); 
a processor coupled to the memory and configured to perform a process (¶ 0051; Fig. 3; processors and memory are coupled for inter-component communications);
a non-transitory computer-readable storage medium having stored an information processing program to cause a computer to perform a process (¶ 0005; computer-readable storage medium encoded with instructions executable by at least one processor);
generating, when receiving an acquisition request of a ticket indicating a use right of the resource from a first apparatus, the ticket including command information indicating a command to be executed by the processor for using the resource, based on the 
transmitting the ticket to the first apparatus (¶ 0043; the access token is sent to the computing device); and
executing, when receiving the ticket from a second apparatus that acquired the ticket via the first apparatus, the command indicated by the command information included in the ticket (¶ 0044; the resource service receives the access token from the client device and in response provides access to the protected resource according to the access token's parameters).  
	Regarding Claim 2, Vongsouvanh discloses the limitations of Claim 1.  Vongsouvanh additionally discloses wherein the memory stores personal data of the user as the resource available to the user, and in the generating, the command information is an acquisition command to acquire the personal data from the memory, and in the executing, the personal data is acquired from the memory by executing the acquisition command, and the acquired personal data is transmitted to the second apparatus (¶ 0031, 0033, 0043-0044; protected resource may include digital information or hosted resources associated with a user, such as digital images/videos, email accounts, financial infromation, a cloud storage account, a social network profile, user preferences, etc.).  
Regarding Claim 5, Vongsouvanh discloses the limitations of Claim 1.  Vongsouvanh additionally discloses wherein in the generating, the command information is encoded, in the 
Regarding Claim 6, Vongsouvanh discloses the limitations of Claim 1.  Vongsouvanh additionally discloses wherein in the generating, the ticket further includes an identifier indicating the second apparatus having a right to use the ticket, and in the executing, the command is executed after a source from which the ticket is received is authenticated in reference to the identifier (¶ 0032).
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of PGPub 20140002236 (Pineau et al) (hereafter, “Pineau”).
Regarding Claim 3, Vongsouvanh discloses the limitations of Claim 1.  Vongsouvanh does not explicitly disclose but Pineau does disclose wherein the resource available to the user is equipment connected to the information processing apparatus, and in the generating, the command information indicates a control command to control the equipment, and in the executing, the processor controls the equipment according to the control command (Abstract; ¶ 0015-0017; the resource being accessed is a door, which is connected to a remote server; upon validation, the server sends an open door signal to the door lock).  

Regarding Claim 4, Vongsouvanh in view of Pineau discloses the limitations of Claim 3.  Vongsouvanh does not explicitly disclose but Pineau does disclose wherein the available resource information indicates a room available to the user, the equipment is a locking device for locking and unlocking of a door for entry to the room, and in the generating, the command information indicates a control command to instruct the locking device to unlock the door (Abstract; ¶ 0007, 0015-0017; the resource door is to a room (e.g., hotel, motel) assigned to a guest; door token instructs the remote server to remotely unlock the door).  The motivation to combine remains the same as for Claim 3.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of PGPub 20130210360 (Ljung et al) (hereafter, “Ljung”).
Regarding Claim 7, Vongsouvanh discloses the limitations of Claim 1.  Vongsouvanh does not explicitly disclose but Ljung does disclose wherein in the generating, the command information is a command ID corresponding to the command, and in the executing, the command corresponding to the command ID included in the ticket is executed (¶ 0009; the command may include a command identifier).  

Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20130185784 – “Authority Delegate System, Server System in Authority Delegate System, and Control Method for Controlling Authority Delegate System,” Tamura, disclosing an access control system utilizing access tokens which are sharable with other users or devices
PGPub 20160318481 – “Methods and Systems for Using Cloud Services to Assign e-Keys to Access Vehicles,” Penilla et al, disclosing an access control system for a vehicle which utilizes an access code
PGPub 20160283740 – “Consumer and Brand Owner Data Management Tools and Consumer Privacy Tools,” Roundtree, disclosing a system which provides tools to control how and who may access a user’s personal data
PGPub 20150370615 – “Methods and Apparatus for Using Smart Environment Devices via Application Program Interfaces,” Pi-Sunyer, disclosing a system for controlling access to and interaction with data elements via access tokens
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628